           Case 1:99-cr-00075-RA Document 219 Filed 08/31/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 08/31/2021


 UNITED STATES OF AMERICA,
                                                                 No. 99-CR-75 (RA)
                         v.
                                                                       ORDER
 ROBERTO BERAS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         Defendant has filed a motion for the return of property pursuant to Fed. R. Civ. P. 41(g).

See Dkt. 218. The Government is directed to respond on or before September 21, 2021.

SO ORDERED.

Dated:      August 31, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
